DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim interpretations of the following limitations under 35 USC 112(f) will be maintained as applicant does not argue against the interpretation:

Rotatable polishing member in claims 1-10 
Conditioning member in claims 1-10 and 12-14
First pressing mechanism in claims 1-10 
Control unit in claims 1-10
Pressing mechanism in claims 2-4
First drive mechanism in claims 2-4
Polishing member in claims 12-14
Second drive mechanism in claims 3 and 4
Collection unit in claims 7 and 10

The abandonment of co-pending application 15/900, 140 has necessitated the withdrawal of the provisional obviousness double patenting rejections made in the previous action.

Applicant's arguments filed 9/15/2022  have been fully considered but they are not persuasive. Applicant argues that the prior art of Yanase et al (US 8,915, 768) fails to teach a polishing member, a polishing device,  or substrate. The arguments further state that the gear grinding machine of fails to teach the basic components of the claimed invention. This arguments is not persuasive as the term “polishing member” is broadly interpreted as a structure that polishes or changes the topography of a substrate that is the workpiece it is acting upon. The change to the topography can be made mechanically, physically, or a combination thereof. In the case of Yanase et al the workpiece W is grinded mechanically in conjunction with coolant where an AE sensor is provided to determine the affect of the coolant on the grindstone as it changes the topography of the wafer. 
Note that claims 1-10 and 12-14 do not recite other structures of the “polishing member” that the structures that contact the substrate.  See Fig. 1 of Yanase et al where the substrate (wafer W) is contacted by the threaded grinding stone/polishing member 14 is illustrated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanase et al (US 8,915, 768).
Regarding claims  1 and 12:	The prior art of Yanase et al (gear grinding machine 1(polishing device) comprising a polishing member (grinding wheel 14) that is smaller than the substrate see Figs 1-3. The apparatus of Yanase et al also features a conditioning member (disc dresser 32). Yanase et al  further claims a NC 50 (control unit) see col. 4 lines 38-54. Figures 1-3 of Yanase et al illustrate the polishing member has a disc-like shape and also illustrate that the polishing member has a columnar shape (interpreted as cylindrically shaped). See col. 3 lines 50-55 states that the polishing member (grinding wheel 14) is barrel shaped.  See Fig. 3 where the polishing member is parallel to the substrate, W. Yanase et al teaches the first pressing mechanism (dresser drive unit 31) that presses the conditioning member (dresser) against the polishing member 14, see Figs. 1. and 2.
Yanase et al further teaches:
 a) 	 that the polishing member is rotatable see col. 3 lines 57-64 of Yanase et al, 
b)	that the polishing device comprises a first pressing mechanism (dresser drive unit 31) to press the conditioner against the polishing member, and 
c) 	that the  control unit (NC 50) controls the first pressing mechanism.

Regarding claim 5:	The polishing device according to claim 1, wherein the control unit (NC 50) is configured to control the first pressing mechanism (dresser drive unit 31) so that the conditioning is performed at a predetermined cycle in polishing the substrate.   See col. 4 lines 3 – col. 8 line 29 of Yanase et al.

Regarding claim 6:	The polishing device according to claim 1, wherein the polishing member is held by holding arm spindle 12 and the conditioning member are held with a holding arm (dresser drive unit 31) of Yanase et al..  

Regarding claim 13:	Yanase et al further teaches the rotation of the conditioning member see col. 4 lines 3-7 and thus the control of rotation via NC 50 see col. 4 lines 3 – col. 8 line 29 of Yanase et al.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al (US 8,915, 768) of Halley (US 6,227,956).
The prior art of Yanase et al was discussed above. Yanase et al does teach a grinding wheel head 11 to support the polishing member, but the prior art of Yanase et al fails to teach:

Regarding claim 2:	The polishing device comprises a pressing mechanism and a first drive mechanism where the polishing member is moved in a first motion direction parallel to the substrate.
Regarding claim 7:	 The polishing device according to claim 1, further comprising a collection unit for collecting waste generated from the polishing member in performing the conditioning.  

The prior art of Halley is a CMP apparatus with a  collection unit (splash shield 110) and features to move the polishing pad. The polishing  pad 140 of Halley is held by a holding arm (combination of  platform 151, motors 152/156, and drive screws 154/156) see col. 5 lines 9-30 and Figs. 1 and 2. Traverse mechanism 150 is interpreted as the first drive mechanism  while a pressing mechanism combination of pad spindle 144 and unshown motor are mentioned int eh paragraph that joins cols. 4 and 5 of Halley. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the splash shield, pressing mechanism, and first drive mechanism as suggested by Halley in the of Yanase et al in order to improve the mobility of the pad against the wafer and further enhance the pressing force thereof.

The prior art of Halley further provides splash shield 110 (interpreted as the collection unit) which acts to collect waste from the polishing process to include conditioning as the conditioning is provided in-situ with the polishing process according to the reference application see col. 6 lines 1-6 of Halley. According to Halley the motivation to incorporate the splash shield is to catch the polishing fluids and protect the processing equipment from the harsh process chemicals. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the splash shield as suggested by Halley in the apparatus of Yanase et al order to catch the polishing fluids and protect the processing equipment from the harsh process chemicals of the polishing method and apparatus.

Regarding claim 14:	The apparatus of Yanase et al was discussed above.

The prior art of Yanase et a fails to claim a method comprising collecting waste generated from the polishing member while the polishing member is conditioned.
 The teachings of Halley were discussed above. 

Recall Halley provides splash shield 110 which acts to collect waste from the polishing process to include conditioning as the conditioning is provided in-situ with the polishing process according to the reference application see col. 6 lines 1-6 of Halley. According to Halley the motivation to incorporate the splash shield is to catch the polishing fluids and protect the processing equipment from the harsh process chemicals. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the splash shield as suggested by Halley in the apparatus of Yanase et al in order to catch the polishing fluids and protect the processing equipment from the harsh process chemicals of the polishing method and apparatus.

Claims 3, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable Yanase et al (US 8,915, 768) of Halley (US 6,227,956) as applied to claims 2, 7, and 14 above, and further in view of Kurisawa (JP 11-179648A using the Machine Generated English Translation provided herewith).
The apparatus resulting from the combination of combination of Yanase et and Halley fails to teach:

Regarding claim 3:	 The polishing device according to claim 2, further comprising Page 2 of 6Application No. 16/495,010Preliminary Amendment a second drive mechanism for imparting a motion to the conditioning member to have a component contained in a second motion direction perpendicular to the first motion direction, and parallel to the surface of the substrate.  

Regarding claim 4:	The polishing device according to claim 3, wherein the second drive mechanism is configured to impart a linear motion and/or a rotating motion to the conditioning member.  


Regarding claim 8:	The polishing device according to claim 7, wherein the collection unit includes a suction unit for removing the waste generated from the polishing member through suction in performing the conditioning.  

Regarding claim 10:	The polishing device according to claim 7, wherein the collection unit includes a liquid supply mechanism for cleaning the conditioned polishing member, and a liquid collection mechanism for collecting the liquid which has been used for cleaning the polishing member.

The prior art of Kurisawa teaches a polishing apparatus that prevents a reduction in a polishing rate and presents a wafer surface from being scratched by falling debris when debris from the conditioner surface falls off. The apparatus of Kurisawa features a polishing member (polishing pad 1), a conditioning member (condition 6) that is brought into pressure contact with the polishing pad and rotated on the polishing pad via arm 8 (holding arm). According to [0004] of Kurisawa the conditioner 6 is attached to the arm 8 and can be moved linearly (up and down and left and right) by a motor drive (second drive mechanism) see also [0023] of Kurisawa.

 Recall the polishing  pad 140 of Halley is held by a holding arm (combination of 151, 152, and 154 see col. 5 lines 9-30 and Figs. 1 and 2.

Recall Halley features a collection unit 110 but fails to teach a suction unit.

The prior art of Kurisawa teaches a slurry suction unit 10 with a suction port connected to the suction pump 9 and is installed apart from the conditioner 6 see [0007], see also [0012], [0013], [0028], [0033].

The slurry supply port 5 (liquid supply mechanism) of Kurisawa  is located such that it helps to keep the conditioner cleaned according [0024] of Kurisawa. According to [0028] of Kurisawa the liquid is collected.

Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus resulting from the combined teachings of the claims of the reference application and the teachings of Yoshida et al and Halley to provide the second drive mechanism, having both the polishing member and conditioning member be held on a holding arm (respectively) and a collection unit to be provided with the enhanced features of a suction unit, liquid supply mechanism and a liquid collection mechanism as suggested by Kurisawa.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Yanase et al (US 8,915, 768) of Halley (US 6,227,956) as applied to claims 2, 7, and 14 above, and further in view of Brown et al (US 6,135,868).

The teachings of the combination of Yanase et and Halley were discussed above.

The apparatus resulting from the combination of Yanase et and Halley fails to teach that the polishing device has a collection unit that includes a scraper or a wiper for collecting the waste generated from the polishing member in performing the conditioning.  

The prior art of Brown et al teaches a groove cleaning device for CMP with a  conditioner head 23 that features a conditioning member 27a and brushes 13a which scrape and/or wipe via bristles 31 debris from the polishing member (polishing pad) to improve the longevity of the polishing pad see cols. 3 line 21-col. 5 line 46. The motivation to further modify the apparatus resulting from the combined teachings of Yanase et al and Halley with the teachings of Brown et al serves to provide a scraper/wipers (brushes 13a) to enhance the longevity of the polishing pad. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Yanase et al and Halley with the teachings of Brown et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moriyama et al (US 6,478,977) teaches a polishing apparatus see Figs. 2, 3B, 4, 6, and 7 illustrates a polishing member with structures that are shaped spherically and cylindrically.
Oh et al (US 2017/0274498) teaches a textured small pad for CMP see Figs. 5A-5G which illustrate the various shapes of the polishing members.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716